DETAILED ACTION
This action is in response to the amendments and remarks filed 09/15/2021 in which claims 1, 6 and 12 have been amended, claims 2 and 5 have been canceled, thus claims 1, 3-4 and 6-14 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed 09/15/2021 have been fully considered but they are not persuasive. 
In response to Applicants’ argument that the claimed invention possesses unexpected results and is thus not obvious, the Examiner disagrees. However, the data provided in the instant disclosure are not sufficient to show unexpected results of the claimed invention.  Specifically:
It is well settled that evidence presented to rebut a prima facie case of obviousness must be commensurate in scope with the claims to which it pertains and that such evidence which is considerably narrower in scope than claimed subject matter is not sufficient to rebut a prima facie case of obviousness.  See 2145 which states “[a] showing of unexpected results must be based on evidence, not argument or speculation” and 716.02(d) which states “[w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range” and “[t]o establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range”.

2. Applicants have failed to show the results occur over the entire claimed range because there are multiple Examples which possess values within the relationships claimed but do not show the allegedly unexpected results.  A non-comprehensive list of said examples includes: Examples 9 and 14 appear to possess all the claimed relationships but do not possess backwashing durability, Claims 16, 19-20 and 23-24 appear to possess all the claimed relationships but lack good filtration efficiency or relative water permeability. Many further Examples possess one of the claimed conditions (1)-(3) but lack some of the unexpected results, and thus are seen to weight against criticality of these ranges alone.
Thus the claimed invention is not seen to possess unexpected results and is obvious in view of the cited art.
In response to Applicants’ argument that “Perman' s structure cannot be compared to the claimed features because the structure is different from that of the subject application”, “since Perman's structure is different from the subject application in structure, a POSITA would not be able to derive the conditions for the thickness of each layer, and accordingly, Perman's structure and the claimed features cannot be compared”; the Examiner disagrees. Applicants have not provided any details as to how they see the structure of Perman to different sufficiently from Park or the claimed invention so as to make it non-obvious or non-analogous art. Specifically .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 15 SEPTEMBER 2021 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015053443 A1 (hereinafter “Park”, translation provided) in view of US 6,492,183 A1 (hereinafter “Perman”).
Regarding claim 1 and 3-4 Park discloses a filter medium (Figs. 12-14 and 17-19) comprising: 
a central porous support (i.e. a first support, labeled PET if Figs. 12-14 and unlabeled in English if Figs. 17-19),
two second porous non-woven supports stacked on either side (upper/lower surfaces) of the central support (variously labeled in the different embodiments);
and two nanofiber webs electrospun on the outer surfaces of the second supports (variously labeled in the different embodiments); 
Wherein inherently there are channels through which a filtrate filtered in the nanofiber web would flow in a direction of the first support during use. 
See Abstract, Figs. 12-14 and 17-19, Claims 11-13, 25-26 and pg. 12 of the translation, para starting “1 is a side view schematically…”, pg. 7-8);
With specific regard to the limitation “through which a filtrate filtered in the nanofiber web flows in a direction of the first support” this is a functional limitation, Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114), further “a filtrate filtered in the nanofiber web flows in a direction of the first 
Park does not particularly limit the basis weights or thicknesses of the layers and discloses the second support may have a basis weight between 10-50 in one embodiment, uses a first support having a basis weight of 130 and is silent to the basis weight of the nanofiber layers; and that the thickness of the nanofiber layer may be 1-3 µm (see Examples).
Thus Park does not disclose the that the first support, the second support, and the nanofiber web have basis weights and thicknesses satisfying any of the relationships of claimed conditions (1), (2) or (3). 
However, with regard to the basis weight and thickness relationships condition (1) and condition (2); Perman, which is related as a similar multilayered filter of nonwoven fabrics including a porous a fluoropolymer layer, discloses that it is customary in the art to adjust basis weight and thickness to achieve desired filter and filtration properties: “various characteristics are balanced to avoid plugging and enhance filtration. These characteristics include solidity, thickness, basis weight, internal pore Volume, fiber diameter, etc.” (C3/L13-23, C6/L53-67). Therefore it is the examiner’s position that thickness and basis weight of the filter media layers are result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate thicknesses, basis weights and average fiber diameters of the filter media layers, 
Note: Only “at least one” condition of (1)-(3) need be satisfied by the prior art and thus addressed in the rejection.
Regarding claim 6 Park in view of Perman discloses the filter medium of claim 1, wherein the first support is a nonwoven fabric (pg. 16, pg. 23 of translation, Comparative Example 12) and the second support is disclosed to be a nonwoven fabric (bicomponent base material: pg. 19, Comparative Example 4). The nanofiber web is disclosed to have a fiber diameter of at least 100-300 nm (pg. 17).
However, with regard to the specific average fiber diameters; Perman, which is related as a similar multilayered filter of nonwoven fabrics including a porous a fluoropolymer layer, discloses that it is customary in the art to adjust basis weight and thickness to achieve desired filter and filtration properties: “various characteristics are balanced to avoid plugging and enhance filtration. These characteristics include solidity, thickness, basis weight, internal pore Volume, fiber diameter, etc.” (C3/L13-23, C6/L53-67). Therefore it is the examiner’s position that fiber diameter of the filter media layers are result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate fiber diameters of the filter media layers, including those within the scope of the present claims, so as to produce desired filter and filtration properties.
claim 7 Park in view of Perman discloses the filter medium of claim 1, wherein the second support includes a second composite fiber which includes a support component and a low melting point component and is disposed such that at least a portion of the low melting point component is exposed at an outer surface thereof, and the low melting point component of the second composite fiber is fused to the nanofiber web, i.e. which inherently occurs during lamination (bicomponent base material: pg. 19, Comparative Example 4). 
Regarding claim 8 Park in view of Perman discloses the filter medium of claim 7, wherein the first support is not specifically disclosed to comprise a composite fiber as claimed, however as the bicomponent base material may be used as a singular substrate itself (bicomponent base material: pg. 19, Comparative Example 4) it would have been obvious to use this as the central PET layer as well, and because it is a known and disclosed PET substrate layer. And thus this will result in the first support including a first composite fiber which includes a support component and a low melting point component and is disposed such that at least a portion of the low melting point component is exposed at an outer surface thereof, and the low melting point component of the first composite fiber and the low melting point component of the second composite fiber are fused to each other to bond the first support and the second support. 
Regarding claim 9 Park in view of Perman discloses the filter medium of claim 1, wherein the nanofiber web is polyvinylidene fluoride (PVDF). 
Regarding claim 10-11 Park in view of Perman discloses the filter medium of claim 1, wherein the nanofiber web pore size and porosity are not disclosed, except that the pore size is nano-scale (pg. 7), however the nanofiber layers are expected to inherently have a pore size and porosity within the claimed range due to being produced in a substantially similar way to that 
Regarding claim 12 Park discloses a manufacturing method of a filter medium, comprising: 
(1) laminating a nanofiber web and bicomponent substrate (i.e. a second support) via electrospinning the nanofiber web directly onto the bicomponent substrate/second support which is on both sides of a central porous PET substrate (i.e. a first support, labeled PET if Figs. 12-14 and unlabeled in English if Figs. 17-19); 
 (2) this results in the laminated nanofiber web and second support being disposed on each of both surfaces of a first support such that the second support is in contact with the first support and then lamination of the whole structure is performed. 
See Abstract, Figs. 12-14 and 17-19, Claims 11-13, 25-26 and pg. 12 of the translation, para starting “1 is a side view schematically…”, pg. 7-8);
Park does not particularly limit the basis weights or thicknesses of the layers and discloses the second support may have a basis weight between 10-50 in one embodiment, uses a first support having a basis weight of 130 and is silent to the basis weight of the nanofiber layers; and that the thickness of the nanofiber layer may be 1-3 µm (see Examples).
Thus Park does not disclose the that the first support, the second support, and the nanofiber web have basis weights and thicknesses satisfying any of the relationships of claimed conditions (1), (2) or (3).
However, with regard to the conditions (1)-(3); Perman, which is related as a similar multilayered filter of nonwoven fabrics including a porous a fluoropolymer layer, discloses that it is customary in the art to adjust basis weight and thickness to achieve desired filter and filtration properties: “various characteristics are balanced to avoid plugging and enhance filtration. These characteristics include solidity, thickness, basis weight, internal pore Volume, fiber diameter, etc.” (C3/L13-23, C6/L53-67). Therefore it is the examiner’s position that thickness and basis weight of the filter media layers are result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate thicknesses, basis weights and average fiber diameters of the filter media layers, including those within the scope of the present claims, so as to produce desired filter and filtration properties.
Regarding claim 13 Park in view of Perman discloses the manufacturing method of claim 12, wherein operation (1) includes 1-1) electrospinning a nanofiber on the second support to form the nanofiber web, and 1-2) laminating the nanofiber web and the second support by “heat-sealing” in both directions, see Pg. 8 and Claim 25-26.  Heat-sealing inherently involves applying heat, and while pressure in not inherent to the heat-sealing it would have been easily envisioned and thus obvious to one of skill in the art to apply pressure while heat sealing.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Perman further in view of US 2010/0096317 A1 (hereinafter “Morita”).
Regarding claim 14 Park in view of Perman discloses filter medium according to claim 1; but does not disclosed any particular filter unit that it is used in.  Therefore on of skill in the art would look to other filtration devices in the art to use the filter medium in, such as that disclosed by Morita which comprises a flat filtering unit with a support frame which includes a channel configured to allow a filtrate filtered in the filter medium to be discharged to the outside and supports an edge of the filter medium, see Figs. 1-5. 
Therefore, at the time of filing, it would have been obvious to one of skill in the art to use the medium of Park in view of Perman in the filter unit and support frame of Morita in order to effect filtration using the filter medium of Park in view of Perman which allows filer media sheet including a PVDF nonwoven to be held in a housing while sealing the edges [0102].



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773